Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Ernest Davis, Appellant                               Appeal from the 336th District Court of
                                                      Fannin County, Texas (Tr. Ct. No. CR-12-
No. 06-13-00006-CR          v.                        24135). Memorandum Opinion delivered
                                                      by Justice Carter, Chief Justice Morriss and
State of Texas, Appellee                              Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Ernest Davis, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JUNE 20, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk